Citation Nr: 1642094	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma and/or physical assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from March 1968 to March 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran testified at a hearing at the San Antonio RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in December 2014.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  The Veteran's account of in-service stressors is credible and consistent with the evidence of record.

2.  The probative medical evidence of record demonstrates that the Veteran has a current diagnosis of PTSD, which as likely as not had its onset during or is otherwise related to stressors in the Veteran's active duty service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met. In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary. 

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  38 U.S.C.A. §  1154(b) (West 2014); 38 C.F.R. §  3.304(f).  However, there are special considerations for PTSD claims predicated on personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of  depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   There is a heightened obligation to consider the benefit-of-the-doubt rule where, as here, the Veteran's service treatment and service personnel records are unavailable.  

Analysis

In this case, as stated above, the Veteran's service treatment and service personnel records are unavailable.  The Veteran's VA treatment records show a diagnosis of PTSD in June 1996 with reported onset of symptoms after a 1989 workplace accident.  However, in 2003 the Veteran reported to VA treatment providers in-service physical and sexual trauma, which treatment providers have consistently agreed to be the cause of his PTSD since that time.  

A May 2016 VA examiner opined that causation was less likely than not, but elaborated that it was impossible to ascertain with any degree of reasonable certainty whether the Veteran's PTSD had its onset during active duty service or later without resorting to speculation, due to the lack of records to verify the Veteran's in-service stressors.  

The crucial issue, then, is whether the claimed in-service stressors occurred.  The Veteran has provided his own detailed accounts of instances of physical and sexual abuse during his active duty service.  He has also provided statements from two witnesses to two different instances of physical abuse, including an incident of physical abuse that the Veteran reports as having included sexual abuse after the witness left the scene.  There is also evidence of behavior changes.  The Veteran has provided statements from his ex-wife that describe a drastic change in his personality during his active duty service.  According to records from the Social Security Administration, in the nineteen years between the Veteran's separation from active duty service and the accident that ended his employment, he had forty-three jobs.  The Veteran's VA and private treatment records, as the May 2016 VA examiner observed, also reveal a significant history of substance abuse.  

The Veteran has been specific in his allegations, which have remained broadly consistent for many years.  Two witnesses have attested to the Veteran suffering abuse in service and another has attested to behavioral changes immediately thereafter.  Lastly, the Veteran's VA treatment providers have consistently agreed that he has PTSD as a result of military sexual trauma and the VA examiner, despite expressing a negative opinion as to causation, admitted an inability to resolve the issue without resorting to speculation.  

In light of the totality of the circumstances, and giving the Veteran the full benefit of the doubt, the Board finds that it is at least as likely as not that the claimed assaults occurred and that the appellant has PTSD as a result.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


